VAN ORSDEE, Associate Justice.
This appeal is from a disallowance of three claims in appellant’s application for patent, described in the opinion of the Commissioner as follows:
“The invention defined by the appeated claims is a starting generator for automobiles, wherein the windings of the armature, which are in the form of metal bars extending beyond the limits of the core of the armature at its ends, are self-supporting and spaced apart to afford bearing surfaces, whereby brushes may be mounted to ride thereon and enable such bars to sbrve the function of a commutator.”
The case turned below upon the anticipation of the appealed claims in the publication of Guilbert “Les Generateurs d’Electricitie a 1’Ex-position Universelle de 19G0,” and a patent to one Rollins dated January 30, 1894. From an examination of these citations, we are convinced that appellant has been awarded all the claims to which he is entitled.
The decision of the Commissioner of Patents is affirmed.
Affirmed.